Citation Nr: 1428684	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  11-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a June 2013 Travel Board hearing and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA file reveals the June 2013 Board hearing transcript.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has a current hearing loss disability for VA compensation purposes as evidenced by the March 2009 VA examination.  Right ear pure tone thresholds were 5, 15, 70, 60, and 40 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear pure tone thresholds were 5, 10, 35, 40, and 25 decibels at the same frequencies.  The Veteran's speech recognition scores were 100 percent in both the right and left ear.  

The Veteran's DD-214 reveals that his military occupational specialty was field artillery crewman.  

With regard to in-service audiometric testing, the Board notes the hearing loss regulation defines hearing loss based on decibel measurement recorded in ISO (International Organization for Standardization) or ANSI (American National Standards Institute) units.  38 C.F.R. § 3.385.  Audiometric testing dated before November 1, 1967 are presumed (unless otherwise stated) to be in ASA (American Standard Association) units.  Consequently, VA practice is to convert the ASA units to ISO or ANSI units.  

The Veteran's April 1966 entrance examination audiometric testing (ISO or ANSI units after conversion are in parentheses) revealed right ear pure tone thresholds were 0(15), 0(10), 0(10), 0(10), and 5(10) decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Left ear had pure tone thresholds were 5(20), 0(10), 0(10), 5(15) and 30(35) decibels at the same frequencies.  The Veteran's September 1968 separation examination audiometric testing revealed right ear and left ear pure tone thresholds were 0, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, respectively. 

The Veteran was afforded a VA examination in March 2009.  The Veteran reported in-service noise exposure and denied occupational and recreational noise exposure.  After review of the claims file and examination of the Veteran the examiner concluded that it was less likely as not the Veteran's hearing loss was caused by or a result of the Veteran's military noise exposure.  The examiner's rationale was that the Veteran's separation audiogram was within normal limits at 500 to 4000 Hertz.  

An April 2009 VA treatment record shows that the Veteran was treated for his bilateral hearing loss by an ear, nose, and throat specialist.  The examiner noted that the Veteran was being seen because of asymmetric hearing loss.  The Veteran reported that his hearing loss had been progressive in time.  The examiner noted that the Veteran had a history of being the firing gunner on an 8 inch Howitzer, so his right ear was exposed to the majority of the sound.  The examiner noted that the audiogram showed a significant high tone loss in the right ear and to a lesser degree in the left ear.  The examiner noted that this was a typical noise trauma type configuration.  The examiner diagnosed noise trauma type and sensorineural hearing loss, worse in the right than in the left.  The examiner noted that he "definitely" believed the hearing loss was secondary to the Veteran's military noise exposure.  

In April 2010 the Veteran submitted an undated opinion from a Sears hearing dispenser, K.J.  K.J. reported that he believed there was a 50 percent possibility that the Veteran could have been affected by the artillery guns that he used in the military.  

The March 2009 VA examination relies on the Veteran's hearing loss being normal at separation without providing any additional rationale.  This is significant because the Board must address whether the record shows persuasive evidence of a current hearing loss disability and a medically sound basis for otherwise attributing such disability to service notwithstanding hearing found to be within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thereafter, the April 2009 VA treatment record relates the Veteran's hearing loss to service but fails to reconcile the September 1968 finding of normal hearing.  Finally, the April 2010 private opinion was provided by a hearing dispenser who provided no supporting rationale, and there is no indication of a review of the Veteran's claims file.  Thus, the Board finds that the March 2009 VA examination report should be returned to the VA examiner for an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the examination report and claims file to the examiner who conducted the March 2009 VA audiological examination (or another appropriate examiner if unavailable) for an addendum opinion.  The VA examiner found that the Veteran's bilateral hearing loss was less likely as not caused by or a result of military noise exposure based on the separation audiogram showing hearing within normal limits but did not explain the significance of such finding in regard to the likelihood that noise exposure caused permanent hearing loss to manifest then or years later.  In light of the VA examiner's findings that the Veteran was a "reliable historian" and that the Veteran had no post-service occupational and recreational noise exposure, is it at least as likely as not (50 percent or greater probability) that the bilateral hearing loss is etiologically related to in-service military noise exposure.  In so opining, the VA examiner must discuss and reconcile the VA examiner's findings with the findings set forth in the April 2009 VA otolaryngology consult by ENT staff physician I.P., and the April 2010 private opinion provided by a hearing dispenser.  The examiner should provide a rationale for the opinion provided.

2.  After the development requested above has been completed, the AMC/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONVERTED TO REMAND)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



